 ELECTRICAL WORKERS, LOCAL 66International Brotherhood of Electrical Workers,Local Union No. 66, AFL-CIO (Houston Light-ing and Power Company) and Dennis M.Gerow. Case 23-CB-2373June 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND ZIMMERMANOn August 27, 1980, Administrative Law JudgeWilliam L. Schmidt issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed limited exceptions and a brief in sup-port thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJuCge as modified herein.For the reasons set forth below we find, as thecomplaint alleges, that, by unlawfully refusing,since December 20, 1979, to allow Dennis M.Gerow to resign from union membership and torevoke his outstanding union dues-checkoff author-ization, Respondent has violated Section 8(b)(l)(A)of the Act; and that by thereafter failing to adviseHouston Lighting and Power Company (HLP),Gerow's employer, of Gerow's resignation of mem-bership and revocation of checkoff authorization,thereby causing or attempting to cause HLP tocontinue to deduct union dues from Gerow's payin violation of Section 8(a)(3) of the Act, Respond-ent additionally violated Section 8(b)(1)(A) and (2)of the Act.Gerow, an apprentice instrument tester for HLPat its W. R. Paris plant in Thompson, Texas,became a member of Respondent on January 3,1979. At the same time Gerow executed a dues-checkoff agreement which authorizes HLP to eachmonth deduct the regular monthly union dues fromhis pay and in pertinent part provides:I reserve the right to revoke this authorizationduring the two-week period preceding thenext anniversary date of this agreement. TheRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.262 NLRB No. 61authorization shall renew itself thereafter, fromyear to year, subject each year to revocationduring the two week period preceding the an-niversary date.Thereafter, dues were regularly deducted fromGerow's pay.The collective-bargaining agreement betweenRespondent and HLP contains a dues-checkoffclause which provides at article I, section 4, para-graph C:The Company shall not be required to changethe amount of Union dues deducted until re-ceipt of an authorization signed by an employ-ee authorizing such change. Any change in theamount of dues deducted shall be effective asof the month following receipt of such author-ization.In practice, each month Respondent forwards toHLP a recapitulation sheet showing the individualchanges to be made under the dues-checkoffsystem. HLP's payroll department normally re-quires Respondent to submit such information 10working days in advance of payday in order forsuch changes to be reflected in the employee's nextpaycheck. While there was testimony that an out-standing dues authorization can be revoked only bythe timely submission of a properly executed"Union Dues Cancellation Notice"2provided byRespondent, neither the checkoff authorizationform nor the collective-bargaining agreement be-tween Respondent and HLP makes any referenceto such a form being required to effectively revokean outstanding dues authorization.Respondent's constitution and bylaws contain norestrictions against resignation by members. Like-wise, the collective-bargaining agreement betweenRespondent and HLP contains no form of a union-security agreement requiring the payment of duesor other financial obligations to Respondent.On May 18, 1979, Gerow, convinced that Re-spondent was not pursuing a grievance filed byhimself and other similarly situated employees,3sent a letter to Respondent stating that he wantedto discontinue his membership in the Union. E. H.Sledge, Respondent's business manager, sentGerow a reply letter dated May 22, 1979, stating:I The "Union Dues Deduction Cancellation Notice" form is preprintedand assembled in triplicate. The original is supplied to HLP, Respondentretains a copy, and one is provided to the canceling member. The formnotifies HLP to cease deduction of regular monthly dues from the revok-ing employee's paycheck, commencing the month following its submis-sion.a The grievance concerned the ratio of apprentices to journeymen inthe instrument tester classification at HLP's Pans facility.483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe are in receipt of your note saying youwould like to discontinue your membershipwith this Local Union immediately.When you made application for membershipinto this organization you signed a "union duesdeduction authorization" giving authority tothe HLP Co. to deduct your dues from yourcheck commencing with the month followingsubmission thereof to the HLP Co. by theIBEW Local Union 66. It further states thatyou have the right to revoke this authorizationduring the two-week period preceding thenext anniversary date of this agreement. Pleasenote this authorization is signed and dated byyou on January 3, 1979, therefore your nextanniversary date to revoke this authorizationwill be the two-week period preceding Janu-ary 3, 1980.Gerow did nothing further until December 18,1979, when he prepared a second letter expressinghis disappointment in Respondent's handling of theabove-mentioned grievance. The letter concludedwith:I would like to stay with the Union to see howit will present itself in our new contract, butaccording to your letter, I would have to keepmy membership until my next anniversarydate. I have not seen enough action to warrantmy remaining in the Union; therefore, I wouldlike to discontinue my membership.Gerow followed this letter with a phone call toRespondent's office on December 20, 1979. He wasadvised by Mildred F. Sneed, an office employeeand agent of Respondent, that in order to bedropped from the Union's membership rolls asGerow had requested he would have to appear atRespondent's office and sign a revocation form. Toavoid having to drive a substantial distance to Re-spondent's office, Gerow requested that the formbe mailed to him. Sneed explained that if Gerowdesired to avoid having dues deducted for themonth of January 1980 Respondent had to forwardits materials concerning such matters to the HLPpayroll department the following day. Sneed ad-vised Gerow that Respondent's office would beopen that night until 8:30 p.m. because of a mem-bership meeting. Gerow finally told Sneed hewould inform the HLP payroll department himself.Sneed indicated that the HLP payroll departmentwould not stop deducting Gerow's dues until theyreceived a cancellation notice from Respondent'soffice.That evening, Gerow drove to Respondent'soffice, but arrived after 8:30 p.m. and found no onein the office. However, after the membership meet-ing had ended, Gerow found Assistant BusinessManager Henry Granowski in the office and askedhow he could go about getting out of the Union.Granowski asked Gerow why everyone wanted toget out of the Union, and then indicated that theoffice was closed, that it was too late for Gerow toaccomplish his purpose that evening, that he(Granowski) was not going to get the form thatGerow had to sign before his upcoming anniversa-ry date, and that Gerow could "get the hell out ofthe office."On December 21, 1979, Gerow called the HLPpayroll department, but was advised that that officewould not stop his dues deduction without receiv-ing something on Respondent's letterhead.Also on December 21, 1979, Gerow called Re-spondent's office and was connected with Gran-owski. After Gerow identified himself as being theindividual who had talked to Granowski the eve-ning before about getting out of the Union, Gran-owski accused Gerow of cursing and shouting atRespondent's clerical staff and of hanging up thephone. Granowski's angry response ended the con-versation.On January 2, 1980, Gerow telephoned Respond-ent's office and was again connected with Gran-owski. After Gerow explained his business, Gran-owski told Gerow that he did not give "a damn"about him. Gerow indicated the feeling wasmutual, but repeated that all he wanted to knowwas how to get out of the Union. At that pointGranowski told Gerow to "go to hell."On January 3, 1980, Gerow made another call toRespondent's office and spoke to Naomi Calvin, anoffice employee and agent of Respondent. Gerowexplained that he was trying to get out of theUnion, but that no one was cooperating with him.After ascertaining his identity, Calvin pulledGerow's file and reviewed it. When she returned tothe telephone, she explained to Gerow that it wastoo late for him to cancel his membership and thathe would have to wait until 2 weeks before thenext anniversary date of his dues-deduction author-ization. Calvin's contemporaneous memorandum ofthe remainder of the conversation reads as follows:He said he had called Payroll and they toldhim they could not cancel dues deduction untilthey received word from us.I reminded him of our correspondence to him,dated May 22, 1979 outlining procedure forcancellation; of telephone conversation withMrs. Sneed of December 20, 1979, wherein hewas told to come in that date and sign cancel-484 ELECTRICAL WORKERS, LOCAL 66lation as that was the deadline for sendingchanges to HLEP for January activity.He stated he had come in the night of theUnion meeting and requested Henry Gran-owski to give him a cancellation notice for sig-nature. Henry told him the girls were all gonehome and the business office was closed andthe meeting already in progress; that he couldnot furnish him with the papers.Gerow insisted that he wanted to withdrawfrom the Union and I explained to him againthat he had already passed his deadline andthat his next chance for signing cancellationwould be two weeks prior to January 3, 1981.He was very agitated; wanted to know if thiswas our "final decision" and I told him wehad no choice but to abide by the rules. Hethen said, "Well, I just wanted to make surebefore I go elsewhere for help, because I donot feel the Union has helped me any in mygrievance and I no longer want to belong."On January 2, 1980, Business Manager Sledgewas advised of Gerow's phone calls and was pro-vided with Sneed's memorandum of her December20, 1979, conversation with Gerow. Sledge did not,however, put Gerow's name on the recapitulationsheet to HLP to stop his dues deduction and wasnot willing to do so after January 2 because, in es-sence, the period for revoking his checkoff authori-zation had expired. As a consequence, at the timeof the hearing Respondent continued to carryGerow on its membership rolls and dues continuedto be deducted from Gerow's wages.The Administrative Law Judge found that Re-spondent violated Section 8(b)(1)(A) and (2) of theAct by its May 22, 1979, refusal to recognizeGerow's effective resignation from the Union.However, the complaint does not allege, nor didthe General Counsel argue, that Respondent's fail-ure to give effect to Gerow's resignation in May1979, more than 6 months prior to the filing of thecharges herein, constitutes a violation of the Act.Accordingly, unlike the Administrative LawJudge, we shall rely on the events surroundingGerow's May effort to resign from the Union onlyas background to the complaint allegation that Re-spondent unlawfully failed and refused to giveeffect to Gerow's December 1979 efforts to resignfrom the Union and to revoke his outstandingcheckoff authorization.We note at the outset that while an effectivemembership resignation does not automaticallyrevoke an outstanding checkoff authorizations the4 Chairman Van de Water, in view of the fact that there was neither acontract provision nor any union restrictions in its constitution or bylawsfacts here establish that, during the course of thecommunications between Gerow and Respondent,neither distinguished between the concept of mem-bership resignation and revocation of checkoff au-thorization. To the contrary, in both written andverbal exchanges between Gerow and variousagents of Respondent, terms meaning resignationand revocation were used interchangeably as if theone included the other or were one and the samein effect. Thus, Gerow's first communication withRespondent seeking discontinuation of membershipwas met with Business Manager Sledge's writtenreply suggesting that to resign Gerow would haveto revoke his checkoff authorization during the 2-week escape period preceding his January 3 anni-versary date. That Gerow and Respondent thereaf-ter equated resignation and revocation to be syn-onymous is apparet!: from Gerow's December 18,1979, letter to Respondent stating that he wouldlike to discontinue his membership before his nextanniversary date; Sneed's advising Gerow in re-sponse to his request on December 20, 1979, tohave his name dropped from Respondent's mem-bership rolls of the timing and procedure for can-celing his checkoff authorization; and Granowski's,Calvin's, and Sledge's subsequent statements toGerow, phrased so as to make it clear that Re-spondent in effect deemed revocation of his dues-checkoff authorization to be a requisite to, if notthe same as, resignation from the Union. Indeed,Calvin explained to Gerow that it was too late forhim to cancel his membership because he had failedto sign a dues-deduction cancellation notice duringthe 2-week escape period. Finally, Respondent hascontinued to carry Gerow on its membership rollsdespite his explicit request to resign. From theforegoing it is apparent, and we find, that whatGerow was seeking and what Respondent under-stood him to want was one and the same-cessa-tion of any and all affiliation with Respondent, in-cluding membership therein and financial contribu-tions thereto. We further find that Respondent wasunwilling to consider Gerow's request for resigna-tion unless he first succeeded in revoking hischeckoff authorization.As to whether Gerow effectively resigned fromthe Union, it is well settled that, where neither arestrictive of resignation, would find that an effective resignation aulto-matically cancels a dues-checkoff provision. Cf. N.LR.B. v. Granite StateJoint Board. Textile Workers Union of America. Local 1029 [InternalionalPape, Box Machine Co.], 409 U.S. 213, fn. 5 (1972).Since a dues-checkoff authorization is a contract between an employerand an employee, Member Zimmerman would find that a resignationfrom union membership in no way operates. of itself, as a cancellation ofcheckoff authorization, merely because of the absence of contractual.constitutional, or bylaw restrictions on resignation. He notes. however.that this issue is not presented here.485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion's constitution nor bylaws provides specificrestraints on resignation, a member may resignfrom the union at will so long as the desire toresign is clearly communicated.5Further, suchcommunication may be made in any feasible wayand no particular form or method is required.6Here, there were no impediments to Gerow's resig-nation and Gerow communicated through Re-spondent's various agents a clear intention to severall ties with the Union. He did so in writing, overthe telephone, and in person. We conclude there-fore that he effectively resigned from the Union.Accordingly, we find that Respondent violatedSection 8(b)(1)(A) of the Act by refusing to acceptor give effect to Gerow's resignation on December20, 1979, and at all material times thereafter.7The remaining question is whether Gerow's ef-forts to eliminate all affiliation with the Union weresufficient to revoke his outstanding checkoff au-thorization. We find that they were. As notedabove, the only reference to revocation made onthe authorization card signed by Gerow on Janu-ary 3, 1979, was notice of his right to "revoke thisauthorization during the two-week period preced-ing the next anniversary date of this agreement."By announcing his desire to get out of the Unionand seeking the "Union Dues Cancellation Notice"form to sign on December 20, 1979, and severalsubsequent dates within the escape period, Gerowconveyed directly to Respondent his intention torevoke his outstanding checkoff authorization. Fur-ther, Respondent was aware of the fact that Gerowhad requested HLP's payroll department to stophis dues deduction. That Gerow never actuallysigned a "Union Dues Cancellation Notice" doesnot, as Respondent suggests, render his revocationeffort ineffective. The authorization card signed byGerow made no mention of a cancellation form orany other particular method of communicationbeing necessary to effectuate revocation. In fact,the only precondition for cancellation which canbe construed from the checkoff authorization isthat the authorizing employee clearly communicatehis desire to revoke to Respondent. As we foundabove, Gerow satisfied this requirement.8But evenif Respondent had established execution of a duescancellation form as a condition precedent to effec-' N.L.R.B. v. Granite State Joint Board, Textile Workers Union of Amer-kac Local 1029 [International Paper Box Machine Coal], 409 U.S. 213(1972).e Local 340 International Brotherhood of Operative Potters AFL-CIO.and International Brotherhood of Operative Potters AFL-CIO (MacombPottery Company), 175 NLRB 756, 760, fn. 4 (1969).7 Sale Service and Allied Workers' Union Local No. a affiliated withDistillery. Rectifying Wine & Allied Workers International Union of Amer-iea AFL-CIO-CLC (Capitol-Husting Company. Inc), 235 NLRB 1264(1978).·See Cameron Iron Works, Inc., 235 NLRB 287 (1978).tive revocation, it is apparent from this record thatRespondent repeatedly frustrated Gerow's attemptsto take whatever steps were necessary for revoca-tion under Respondent's professed procedures. Onat least three occasions Assistant Business ManagerGranowski rebuffed Gerow's requests for assistancein discontinuing his affiliation with the Union andtwice Respondent denied Gerow's specific requestfor a copy of the cancellation form.Accordingly, we find that on December 20,1979, Gerow effectively revoked his outstandingcheckoff authorization. We therefore find that byrefusing to give effect to Gerow's valid revocationby notifying HLP thereof, and by continuing toaccept dues deducted from Gerow's wages byHLP, Respondent violated Section 8(b)(X1)(A) and(2) of the Act.AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusions of Law 5 and 6:"5. By refusing to acknowledge the effectivenessof employee Dennis M. Gerow's resignation ofmembership since on or about December 20, 1979,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(b)(1XA) of theAct."6. By refusing to acknowledge employeeDennis M. Gerow's December 20; 1979, valid rev-ocation of his outstanding checkoff authorizationand by thereafter failing to notify Houston Light-ing and Power Company, his employer, of saidrevocation, thereby causing said Company todeduct regular monthly dues from Gerow's pay inviolation of Section 8(a)(3) of the Act, Respondenthas engaged in unfair labor practices within themeaning of Section 8(b)(1)(A) and (2) of the Act."ORDER9Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,International Brotherhood of Electrical Workers,Local Union No. 66, AFL-CIO, Houston, Texas,its officers, agents, and representatives, shall:1. Cease and desist from:(a) Refusing to acknowledge the effectiveness ofDennis M. Gerow's resignation from membershipin Respondent.(b) Refusing to acknowledge Dennis M. Gerow'svalid revocation of his outstanding checkoff au-' We find that it would be inappropriate in the circumstances of thiscae to provide Gerow with copies of the attached notice for distributionamong his fellow employees at HLP and do not, therefore, adopt thatportion of the Administrative Law Judge's recommended remedy whichso provides.486 ELECTRICAL WORKERS, LOCAL 66thorization and failing to notify Houston Lightingand Power Company that Gerow owes Respond-ent no financial obligation cognizable under thecheckoff provisions of Respondent's collective-bar-gaining agreement with that Company.(c) In any like or related manner restraining orcoercing employees in the exercise of rights guar-anteed by Section 7 of the Act.2. Take the following affirmative action whichwill effectuate the policies of the Act:(a) Notify Dennis M. Gerow and Houston Light-ing and Power Company, in writing, that Gerowhas effectively revoked his outstanding checkoffauthorization and no longer owes a financial obli-gation to Respondent which is cognizable underthe checkoff provisions of Respondent's collective-bargaining agreement with that Company.(b) Make Dennis M. Gerow whole for the losseshe has suffered as the result of retaining moneys re-mitted to Respondent on or after December 20,1979, by Houston Lighting and Power Companypursuant to the checkoff provisions of Respond-ent's collective-bargaining agreement with thatCompany in the manner specified in the section ofthe Administrative Law Judge's Decision entitled"The Remedy."(c) Post at its business offices and meeting hallscopies of the attached notice marked "Appen-dix."10Copies of said notice, on forms provided bythe Regional Director for Region 23, after beingduly signed by Respondent's business manager,shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Deliver to the Regional Director for ,Region23 signed copies of said notice in sufficient numberto be posted by Houston Lighting and PowerCompany, if willing, in places at its W. R. Paris fa-cility where notices to employees are customarilyposted.(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all records and reports necessary to analyzethe amount of reimbursement due Dennis M.Gerow under the terms of this Order.(f) Notify the Regional Director for Region 23,in writing, within 20 days from the date of thiso1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Order, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to acknowledge the ef-fectiveness of Dennis M. Gerow's resignationfrom membership in our labor organization.WE WILL NOT refuse to acknowledgeDennis M. Gerow's valid revocation of hisoutstanding checkoff authorization and WEWILL NOT fail to notify Houston Lighting andPower Company that Dennis M. Gerow haseffectively revoked his authorization and owesus no financial obligation cognizable under thecheckoff provisions of our collective-bargain-ing agreement with that Company.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theAct.WE WILL notify Houston Lighting andPower Company that Dennis M. Gerow is nolonger a member of our labor organization andno longer owes a financial obligation to uswhich is cognizable under the checkoff provi-sions of our collective-bargaining agreementwith that Company.WE WILL make Dennis M. Gerow whole forall moneys tendered to us by Houston Light-ing and Power Company on behalf of DennisM. Gerow, on and after December 20, 1979,pursuant to the checkoff provisions of our col-lective-bargaining agreement with that Compa-ny, with interest.INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, LOCALUNION No. 66, AFL-CIODECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge:This matter was heard by me on May 13, 1980, in Hous-ton, Texas, pursuant to a complaint issued on behalf ofthe General Counsel by the Regional Director for487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion 23 on February 5, 1980, and an answer theretofiled on February 16, 1980, by International Brotherhoodof Electrical Workers, Local Union No. 66, AFL-CIO(the Respondent). The complaint is based on a charge al-leging that the Respondent violated Section 8(b)(1)(A) ofthe Act filed by Dennis M. Gerow, an individual, onJanuary 9, 1980. The charge was subsequently amendedby Gerow on January 31, 1980, to allege that the Re-spondent had violated Section 8(b)(1)(A) and (2) of theAct.The essence of the complaint is that the Respondentviolated the Act by refusing to acknowledge Gerow'sresignation from membership in the Respondent and topermit him to revoke a dues-checkoff agreement where-by Gerow's employer, Houston Lighting and PowerComany (HLP), is authorized to deduct certain moneysfrom Gerow's wages in favor of the Respondent. TheRespondent denied that it engaged in the alleged unlaw-ful conduct and also denied certain preliminary agencyallegations in the complaint.All parties were represented at the hearing, were af-forded full opportunity to be heard, and were permittedto present any relevant evidence. Upon a review of theentire record herein, including my observation of the de-meanor of the witnesses, and after carefully consideringthe briefs which have been filed by the Respondent andthe General Counsel, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Respondent represents approximately 3,500 em-ployees of HLP, including Gerow, for purposes of col-lective bargaining. HLP, a Texas corporation, whichmaintains its principal office and place of business inHouston, Texas, and other plants and offices in other lo-cales in the State of Texas, has been engaged in businessat the times material hereto as a public utility generating,transmitting, and selling electrical power. During the 12-month period prior to the issuance of the complaint,HLP purchased goods and materials valued in excess of$50,000 and caused the same to be shipped to its facilitiesin the State of Texas directly from suppliers located out-side the State of Texas. HLP is now, and has been at allmaterial times, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.Based on the foregoing, I find that it would effectuatethe purposes of the Act to assert jurisdiction herein.II. THE LABOR ORGANIZATIONThe Respondent admits. and I find, that it is a labororganization within the meaning of Section 2(5) of theAct.III. THE CONTENIIONSVery simply, the General Counsel contends that theRespondent violated Section 8(b)(1)(A) and (2) of theAct by refusing to acknowledge Gerow's December1979 resignation from membership in the Respondent andby refusing to permnit Gerow to timely revoke his dues-deduction authorization. As a consequence, HLP hascontinued to deduct dues from Gerow's wages after De-cember 1979.The Respondent asserts that it received an ambiguousletter from Gerow in December 1979 pertaining to hisdissatisfaction with the Union; but, as Gerow failed totimely follow the established procedure for the revoca-tion of his dues authorization, it should not be held liablefor the continued deduction of his dues. In its answer,the Respondent also denied the agency status of its staffmembers. After the hearing opened, the Respondent stip-ulated that its business manager, E. H. Sledge, was anagent but it declined to stipulate that the remaining em-ployees named in the complaint were its agents.IV. THE EVIDENCEA. Preliminary MattersGeographically, the Respondent is a farflung localunion, which includes approximately 77 counties insoutheastern Texas. E. H. Sledge, the Respondent's busi-ness manager, is in charge of the Respondent's businessaffairs. He is assisted by Assistant Business ManagersHenry Granowski and Willlam Yates. In general, Sledgehas assigned Granowski to work on matters which arerelated to the Respondent's representation of the HLPemployees and Yates is assigned to work on matters in-volving employees who are employed by persons otherthan HIP.' Both Yates and Granowski are full-time em-ployees of the Respondent who are paid on a salarybasis. Granowski is assigned to assist members employedby HLP with their work-related problems. He is fur-nished an automobile and an expense account in connec-tion with those duties. Among other things, Granowskiinvestigates and attempts to favorably resolve employeeqrievances iii the early stages of the contractual griev-ance procedure. In Sledge's absence, Granowksi has per-formed some of Sledge's normnal functions such as givingthe business manager's report at the Respondent's mem-bership meetings. Other evidence shows that, at least atcertain times, Granowski is responsible for taking controlof important documents of the Respondent and provid-ing for their security. In sum, the evidence is over-whelming that Granowski is an agent of the Respondentand an agent within the meaning of Section 2(13) of theAct, and I so find.2In addition to the aforenamed individuals, the Re-spondent employs three other individuals whose princi-pal duties are to perform the secretarial and administra-tive office functions or the Respondent. The GeneralCounsel alleges that two of these individuals, Mildred F.Sneed and Naomi Calvin, are agents of the Respondent.Sneed and Calvin are full-time employees of the Re-spondent with long tenure. They regularly answer thetelephones, handle routine inquiries, prepare reports, typecorrespondence, maintain files, and, in general, performthe usual clerical functions Ordinarily present in a typicalbusiness office. None of the evidence indicates that anyI Approximately 75 percent of the Respondent's membership is em-ployed by HLP.I Yates was not involved in this dispute and was not named in thecomplaint.488 ELECTRICAL WORKERS, LOCAL 66of their activities in connection with the dispute involvedhere was outside the general scope of their authority. Onthe basis of the foregoing, and the entire record, I find inaccord with the allegation in the complaint that Calvinand Sneed are also agents of the Respondent and agentswithin the meaning of Section 2(13) of the Act.Gerow is employed at the W. A. Paris plant of HLPin Thompson, Texas, and lives in Stafford, Texas. He isemployed as an apprentice instrument tester. On January3, 1979, Gerow became a member of the Respondent. Atthe same time, he executed a dues-checkoff agreementwhich provides as follows:UNION DUES DEDUCTIONAUTHORIZATIONName [name of employee]To: Houston Lighting & Power Company:I hereby authorize the Houston Lighting &Power Company, my employer, to deduct from myfirst pay check of each month the regular monthlyunion dues of my present classification or any futureclassification to which I may be assigned, for suchmonth, and to pay such amount to the FinancialSecretary of the International Brotherhood of Elec-trical Workers, Local Union No. 66. This authoriza-tion shall be effective commencing with the monthfollowing submission hereof to the Houston Light-ing & Power Company by the International Broth-erhood of Electrical Workers, Local No. 66. I re-serve the right to revoke this authorization duringthe two-week period preceding the next anniversarydate of this agreement. The authorization shallrenew itself thereafter, from year to year, subjecteach year to revocation during the two-week periodpreceding the anniversary date. Upon official noticefrom the Financial Secretary of IBEW Local UnionNo. 66, the Company will change the amount of de-ductions to comply with IBEW Local Union No.66 Bylaws./s/ Dennis M. GerowDated Jan 3, 79Classification Appr. Instr. Tester-IAmount of present monthly Dues 8.64Thereafter, dues in the amount of $8.64 were deductedfrom Gerow's pay until the month of December whenhis dues deduction was increased to $10.53 per month.Monthly dues deduction in this later amount were stillbeing made from Gerow's wages at the time of the hear-ing.The collective-bargaining agreement between the Re-spondent and HLP contains the following dues-checkoffagreement between the parties at article I, section 4:ARTICLE I* * * * *Section 4.a. Upon receipt of an authorization signed by anemployee, the Company will deduct from the firstpay check of each month the regular Union duesfor the current month. Payment shall be made on orbefore the 5th day of the following month to theFinancial Secretary of the Union. The authorizationfor deduction shall comply with both State andFederal laws.b. Union agrees to indemnify and save harmlessthe Company against any and all claims, demands,suits and other forms of liability that may or shallarise out of or by reason of action taken or nottaken by Company in reliance upon the authoriza-tion submitted to Company.c. The Company shall not be required to changethe amount of Union dues deducted until receipt ofan authorization signed by an employee authorizingsuch change. Any change in the amount of dues de-ducted shall be effective as of the month followingreceipt of such authorization.d. Union agrees to furnish Company with a listspecifying the amount of the regular Union dues foreach classification of employee and to advise Com-pany of any changes or modifications therein.Each month the Respondent forwards to HLP a reca-pitulation sheet showing the individual changes to bemade under the dues-checkoff system. In addition toshowing the names of the individuals to be added or de-leted from HLP's checkoff records, this sheet also showsthe names of individuals who have switched into or outof the Respondent's pension plan as this likewise affectsthe amounts which are checked off. Sneed testified thatHLP furnished the Respondent with a list of deadlinesshowing the dates by which information must be submit-ted to HLP's payroll department in order for changesunder the checkoff system to be reflected in the employ-ee's next paycheck. Sneed, who handles this portion ofthe Respondent's administrative business, testified thatHLP's payroll department normally requires the Re-spondent to submit information relative to the checkoffsystem 10 working days in advance of payday in orderfor such changes to be reflected in the employee's nextpaycheck.Sledge testified that any individual who follows theproper procedure is permitted to revoke an outstandingdues-checkoff authorization if it is done at the propertime. However, the action must be initiated by the indi-vidual through the Respondent. Thus, Sledge was ques-tioned and testified as follows:Q. Other than Mr. Gerow, has anyone gone out-side the procedure for revoking the dues authoriza-tion in the manner that he did and subsequentlycomplained about the Union's action?A. Not to my knowledge, complaining. Goingoutside-there had been a few that called thePower Company, and they got mad or one thingand another, and they said, "Stop my dues."And the Power Company had standard proce-dures and would answer, "You have got a proce-dure. Contact the Union."489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd that's the way it is handled.As translated by the Respondent, the proper proceduremeans that the member must timely submit a properlyexecuted "Union Dues Cancellation Notice" provided bythe Respondent.3Thereafter, the individual name is in-cluded on the aforementioned recapitulation sheet whichthe Respondent submits to the HLP payroll department.Sledge testified that this procedure is spelled out in thecollective-bargaining agreement and the "Union DuesDeduction Authorization" form.4The constitution and bylaws of the Respondent con-tain no restrictions against resignation by members. Like-wise, the collective-bargaining agreement between theRespondent and HLP contains no form of a union-secu-rity arrangement requiring the payment of dues or otherfinancial obligations to the Respondent.B. Gerow's Resignation and Revocation EffortsBy May 1979, Gerow had become convinced that theRespondent was not pursuing a grievance filed by him-self and others similarly situated concerning the ratio ofapprentices to journeymen in his classification at theParis facility. Accordingly, Gerow sent the Respondenta letter dated May 18, 1979, wherein he stated that hewanted to discontinue his membership in the Respond-ent. Sledge responded to Gerow by letter dated May 22.The body of Sledge's letter stated as follows:We are in receipt of your note saying you wouldlike to discontinue your membership with this LocalUnion immediately.When you made application for membership intothis organization you signed a "union dues deduc-tion authorization" giving authority to the HL&PCo. to deduct your dues from your check com-mencing with the month following submissionthereof to the HL&P Co. by the IBEW LocalUnion 66. It further states that you have the rightto revoke this authorization during the two-week3 The "Union Dues Deduction Cancellation Notice" form is preprintedand assembled in triplicate. The original is supplied to HLP, the Re-spondent retains a copy, and one copy is provided to the cancelingmember. The form provides, in relevant part, as follows:UNION DUES DEDUCTION CANCELLATION NOTICETO: Houston Lighting & Power Company:1, [name of employee], hereby notify the Houston Lighting &Power Company, my employer, to cease deduction from my firstpay check of each month the regular monthly union dues of mypresent classification. This authorization shall be effective commenc-ing with the month following submission hereof to the HoustonLighting & Power Company.Sledge testified twice-once in response to questions propounded bymyself and again in response to questions propounded by the GeneralCounsel-that use of the form was required. Subsequently, in response toquestions asked by Respondent's counsel, Sledge testified that an unambi-guous written statement would satisfy the requirement. In view of thecircumstances present in this case, I do not credit this latter assertion bySledge.' Contrary to Sledge's assertion, I find the collective-bargaining agree-ment and the form dues-checkoff authorization are silent with respect tothe revocation procedure other than specifying the period for a timelyrevocation.period preceding the next anniversary date of thisagreement. Please note this authorization is signedand dated by you on January 3, 1979, thereforeyour next anniversary date to revoke this authoriza-tion will be the two-week period preceding January3, 1980.Enclosed for your records is xerox copy of authori-zation submitted to this office when you made ap-plication for membership into this Local Union.Gerow did nothing further until December 18, 1979,when he prepared a second letter which his fiancee, Eliz-abeth, typed and mailed the following day. In this letter,Gerow expressed his disappointment over the Respond-ent's handling of the grievance concerning apprenticesand concluded the letter with the following:I would like to stay with the Union to see how itwill present itself on our new contract, but accord-ing to your letter, I would have to keep my mem-bership until my next anniversary date. I have notseen enough action to warrant my remaining in theUnion; therefore, I would like to discontinue mymembership.On December 20, Gerow called the Respondent'soffice in order to follow up on his letter mailed the daybefore. His call was taken by Sneed.5At this time, Sncedadvised Gerow that, in order for him to accomplish hisgoal of severing his ties with the Respondent, it wouldbe necessary for him to appear at the Respondent's officeand sign a revocation form. Rather than attempting todrive the extended distance which would be required bySneed's instruction, Gerow asked that Sneed mail theform to him. Sneed explained that there was not enoughtime to do that if he desired to avoid having dues de-ducted for the month of January 1980, because the Re-spondent had to forward its materials concerning suchmatters to the HLP payroll department the followingday.6Sneed advised Gerow the Respondent's office wasopen that night until 8:30 p.m. because it was a member-ship meeting night.7Gerow finally told Sneed that he5 Except where otherwise noted, the account of the conversation isbased on a composite of the testimony of Gerow and Sneed as well asSneed's contemporaneous memorandum of this conversation which is inevidence8 This statement by Sneed is based on the requirement by HLP's pay-roll department that it receive information relative to checkoff changes atleast 10 working days in advance of payday. In Gerow's instance, thefirst payday a revocation at that time would have prevented a deductionfrom his wages was January 4, 1980. Hence, in order for the Respondentto submit a timely change notice to the payroll department by mail on aworking day, the notice had to be mailed on December 21, 1979. Underthis administrative scheme, it appears that Gerow could not have pre-vented a deduction for dues for the month of January 1980, if the anni-versary date of his dues-deduction authorization had been January 5,1980.7 Much was made of the fact that Gerow testified that Sneed told himthat he could come lo the office between 8 and 11 that night. However, Iam satisfied that this was a mere mistaken impression that Gerow derivedfrom Sneed's advice that that particular evening was a meeting night andGerow's impression that the meetings normally ended at or about I I p.m.According to Sledge, the office remains open on the evening of member-ship meetings until 8:30 in order to permit members to transact business. IContinued490 ELECTRICAL WORKERS, LOCAL 66would inform the HLP payroll department himself andtake care of the matter in that fashion. Sneed replied thatthe HLP payroll department would not stop the dues de-duction until they received a cancellation notice from theRespondent's office. That concluded the conversation.That evening Gerow drove to the Respondent's office,but he admittedly arrived after 8:30 and there was noone in the office at that time. However, following theend of the membership meeting, Gerow encounteredGranowski in the office putting away the Respondent'sminutes. When Gerow asked Granowski how he couldgo about getting out of the Union, Granowski askedGerow why everyone wanted to get out. Gerow ex-pressed his view that he did not feel the Union was sup-porting the employees. Granowski responded to that bytelling Gerow that he did not know what he was talkingabout, that the office was closed, and that it was too latefor him to accomplish his purpose that evening. As thetwo men started to depart, Gerow explained that it was2 weeks before his anniversary date and he needed tosign the required form. Granowski told Gerow that hewas not going to get a form for him to sign and thatGerow could get the "hell" out of there.8The following day Gerow called the HLP payroll de-partment but was advised by the unknown individualwith whom he talked that that office would not stop hisdues deduction without receiving something on the Re-spondent's letterhead. 9In addition, Gerow also called the Respondent's officeagain on December 21 and was connected with Gran-owski. After Gerow identified himself as being the indi-vidual who had talked to Granowski the evening beforeabout getting out of the Union, Granowski accusedGerow of cursing and shouting at the Respondent's cleri-cal staff and of hanging up the phone. Granowski'sangry response ended the conversation.am satisfied that Sneed's account as to what she told Gerow about thetime the office would be open is the more reliable version where, as here,there is no evidence Gerow was told to contact anyone else. This sug-gests the likelihood that Sneed advised Gerow of the hours she would bepresent. Moreover, because the time for the end of the meetings is, infact, not fixed, it would not be possible for Sneed to predict when thatwould occur.a The account of this conversation and the other conversations be-tween Gerow and Granowski is based on the credited testimony ofGerow. In my judgment, the disjointed testimony of Granowski is notworthy of belief. In addition to Gerow's appearance on the witness standas a more truthful witness, Granowski's acknowledged reason for notgiving Gerow a dues revocation form was that he feared the clerical staffwould file a grievance against him for doing their work. I find thisexcuse in the circumstances present here to be patently untruthful and in-dicative of Granowski's propensity to fabricate explanations for his obdu-rate conduct toward Gerow.9 The Respondent objected to the receipt of Gerow's testimony aboutwhat the individual from HLP's payroll department told him as hearsay.Upon the General Counsel's assertion that the testimony was being of-fered to explain Gerow's subsequent actions and not for the truth of thematter asserted by the out-of-court declarant, I received the testimonyover the Respondent's objections. However, on a careful reveiw of theevidence in this case, the statement by the out-of-court declarant in thisinstance comports with the testimony of both Sneed and Sledge, to wit,that, if Gerow contacted HLP directly, he would be told that he had toproceed through the Respondent. Having considered the objected-to tes-timony in light of these circumstances, I am satisfied that its substancehas been effectively adopted by the Respondent within the meaning ofRule 801(dX2XB) of the Federal Rules of Evidence and, therefore, is nothearsay by definition. See also McCormick, § 246.On January 2, Gerow telephoned the Respondent'soffice and was again connected with Granowski.iO AfterGerow explained his business, Granowski told Gerowthat he did not give a damn about him. Gerow expresseda mutual admiration for Granowski but repeated that allhe wanted to know was how to get out of the Union. Atthe point Granowski told Gerow to go to hell. Gerowasked Granowski to repeat what he had said for a fellowworker and handed the telephone to a companion, butGranowski told Gerow's companion that his statementsto Gerow were none of his business.On January 3, Gerow made another call to the Re-spondent's office and spoke to Naomi Calvin. Gerow ex-plained that he was trying to get out of the Union but noone was cooperating with him. After ascertaining hisidentity, Calvin pulled Gerow's file and reviewed it.When she returned to the telephone, she explained toGerow that it was too late for him to cancel his member-ship and that he would have to wait until 2 weeks beforethe next anniversary date of his dues-deduction authori-zation. Calvin's contemporaneous memorandum of theremainder of this conversation reads as follows:He said he had called Payroll and they told himthey could not cancel dues deduction until they re-ceived word from us.I reminded him of our correspondence to him,dated May 22, 1979, outlining procedure for cancel-lation; of telephone conversation with Mrs. Sneedof December 20, 1979, wherein he was told to comein that date and sign cancellation as that was thedeadline for sending changes to HL&P for Januaryactivity.He stated he had come in the night of the Unionmeeting and requested Henry Granowski to givehim a cancellation notice for signature. Henry toldhim the girls were all gone home and the businessoffice was closed and the meeting already in prog-ress; that he could not furnish him with the papers.Gerow insisted that he wanted to withdraw fromthe Union and I explained to him again that he hadalready passed his deadline and that his next chancefor signing cancellation would be two weeks priorto January 3, 1981.He was very agitated; wanted to know if this wasour "final decision" and I told him we had nochoice but to abide by the rules. He then said,"Well, I just wanted to make sure before I go else-where for help, because I do not feel the Union hashelped me any in my grievance and I no longerwant to belong."Sledge was absent from the Respondent's office duringthe period from December 17, 1979, until January 2,1980. Upon his return, Sneed, who was aware ofGerow's contacts with Granowski, advised Sledge ofGerow's calls and provided him with her memorandumto Gerow's inactivity with respect to the membership matter betweenDecember 21, 1979, and January 2, 1980, appears to be explained by thefact that he was preoccupied with another matter; namely, marrying Eliz-abeth.491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the December 20, 1979, telephone conversation.Sledge testified that he did not feel it was necessary totake any action because Gerow had told Sneed that hewas going to take care of the matter himself. Neverthe-less, Sledge also testified that he knew that Gerow'sletter of December 18, 1979, would not have been re-garded as sufficient to satisfy HLP to stop Gerow's duesdeduction and that he knew that Gerow would be toldthat he had to follow the procedure of going through theRespondent's office. Sledge also testified that he couldnot tell from Gerow's December 18, 1979, letter whetheror not he actually wanted out of the Union." Accord-ingly, Sledge did not put Gerow's name on the recapitu-lation sheet to HLP in order to stop his dues deductionand was not willing to do so after January 2 because, inessence, the period for revoking dues checkoff had ex-pired. As a consequence, at the time of the hearing theRespondent continued to carry Gerow on its member-ship rolls and dues continued to be deducted fromGerow's wages.C. Concluding FindingsThe General Counsel's complaint seeks an unfair laborpractice finding based on the Respondent's refusal to rec-ognize Gerow's resignation from membership in Decem-ber 1979, and its refusal to allow Gerow to revoke hisdues checkoff. If the evidence in this case related solelyto the Respondent's conduct in December, I would agreewith the General Counsel's conclusions. However, I amsatisfied on the basis of the evidence presented here thatGerow effectively resigned his membership in May 1979,and that the Respondent's unlawful conduct with respectto Gerow occurred long before the time alleged by theGeneral Counsel. 12The controlling legal principles in cases of this natureare succinctly summarized by the Board in Sales, Service,and Allied Workers' Union, Local No. 80, affiliated withDistillery, Rectifying, Wine & Allied Workers InternationalUnion of America, AFL-CIO-CLC (Capitol-Husting Com-pany, Inc.), 235 NLRB 1264, 1265 (1978). There theBoard observed the following:Where neither a union's constitution or bylawsprovides specific restraints on resignation, a unionmember may resign at will whether or not the res-ignation occurs in midterm of the contract and irre-spective of the wording of the contractual union-se-curity provisions. An employee may communicatehis resignation from membership in any feasible way" Although Sneed initially testified that she too was confused byGerow's December 18, 1979, letter, she subsequently testified that shehad no doubt that Gerow wanted out of the Union." In so concluding, I am satisfied that the facts and circumstances sur-rounding Gerow's operative resignation in May 1979 were fully litigated.Indeed, one of the Respondent's arguments herein is grounded to a sub-stantial degree on the advice its business manger, Sledge, gave to Gerowat that time. Although this conclusion makes it unnecessary to analyzeextensively the matters pertaining to Gerow's efforts to resign in Decem-ber 1979, the extensive findings of fact and credibility resolutions withrespect thereto were deemed necessary for review purposes. Moreover,Gerow's effort to resign in December 1979 reinforces the conclusion thathis May 1979 resignation effort resulted from an irreconcilable differencewith the Respondent and was, in fact, a genuine effort to terminate hisrelationship with the Respondent.and no particular former method is required so longas he clearly indicates that he no longer wishes toremain a member.These principles are grounded upon the Supreme Court'sinterpretation of the nature of the relationship whichexists between a union and its individual members. See,e.g., Booster Lodge 405 International Association of Ma-chinists and Aerospace Workers [The Boeing Company] v.N.L.R.B., 412 U.S. 84 (1973); N.L.R.B. v. Granite StateJoint Board, Textile Workers Union of America, Local1029, AFL-CIO [International Paper Box Machine Co.],409 U.S. 213 (1972); Scofield, et al. v. N.LR.B., 394 U.S.423 (1969).Applying the foregoing principles to the facts herein, Ihave concluded that Gerow clearly conveyed his unmis-takeable intention to terminate his membership in the Re-spondent by his May 18, 1979, letter to the Respondent.That it was recognized as such by the Respondent isclearly evidenced by the first sentence of Sledge's letterof May 22, 1979, to Gerow. There are no restrictionsagainst resignation in the Respondent's constitution andbylaws. Likewise, there is no membership provision oragreement of any kind which binds former members ofthe Respondent who are employed by HLP to any finan-cial obligation toward the Respondent beyond the termof their membership.s Hence, when Gerow submittedhis May 10, 1979, resignation it was subject only to thefinancial obligations then "due and owing." N.LR.B. v.Granite State Joint Board, supra.The text of Sledge's May 1979 letter to Gerow was in-tended to convey the impression to Gerow that, by ex-ecuting the dues-deduction authorization which was notrevocable until the 2-week period prior to its January 3,1980, anniversary date, Gerow had somehow obligedhimself to remain a member and pay dues for that periodof time. In the Granite State case, the Supreme Courtspecifically rejected the reading of a checkoff authoriza-tion with a limited revocation period as a limitation upona union member's right to resign at will in the absence ofevidence that the member was aware of such a practiceor consented to such a limitation on the right to resign.Neither the checkoff provisions in the applicable collec-tive-bargaining agreement nor the terms of the checkoffauthorization which Gerow executed give the slightesthint that such a result is intended. Similarly, there is noother evidence of any kind that the Respondent had sucha practice which was known to its members in general orto Gerow in particular. Hence, there is no evidence thatby signing a checkoff authorization Gerow effectivelywaived the right he had to resign at will."4i3 Presumably as a consequence of the Texas right-to-work law, thecollective-bargaining agreement involved here has no type of union-secu-rity provision."4 The fact that Oerow believed the erroneous implication in Sledge'sMay 22, 1979,. letter that he was somehow bound either legally or fimm-cially to the Respondent does not warrant, in my view, any different con-clusion. The Respondent cannot be excused from its unlawful conductmerely because Gerow may have been misled by the Respondent's erro-neous advice where, as here, it appears even the General Counsel hasbeen similarly misled. Viewed in its proper context here, the checkoff au-thorization executed by Gerow is nothing more than the written assi-ContInued492 ELECTRICAL. WORKERS, LOCAL 66Having concluded that Gerow had effectively resignedhis membership in the Respondent on or about May 22.1979, and had no financial obligation to the Respondentthereafter, I find that by its continued failure to acknowl-edge Gerow's resignation, and by its continued retentionof moneys submitted to it by HLP to satisfy a dues obli-gation Gerow did not owe, the Respondent has violatedSection 8(b)(1)(A) of the Act. Contrary to the contentionin the Respondent's brief that it had no duty to take anyaction in the circumstances of this case, I find that theRespondent did have a duty under Section 8(b)(2) of theAct to advise HLP that Gerow was no longer a memberand owed it no moneys other than those which accruedprior to May 22, 1979.15 By failing to do so, the Re-spondent was causing or attempting to cause HLP to dis-criminate against Gerow in a manner prohibited bySection 8(a)(3) of the Act. Sales, Service and Allied Work-ers Union, Local 80, etc., supra.By concluding as I have that Gerow tendered an ef-fective resignation to the Respondent in May 1979 andthat the Respondent's unlawful conduct began to occursubsequent to that date rather than December 20, 1979,as alleged in the complaint, the limitations period con-tained in Section 10(b) of the Act becomes a considera-tion. In general, Section 10(b) of the Act by its literalterms precludes the issuance of a complaint with respectto conduct which occurs more than 6 months prior tothe filing of a charge but in reality that section is consid-ered to be a statute of limitations which also precludesan unfair labor practice finding with respect to conductoccurring more than 6 months prior to the filing of acharge. As noted above, the initial charge was filed onJanuary 9, 1980. The substance of the initial charge andthe amended charge filed on January 31, 1980, was es-sentially the same. The amended charge appears to bedesigned to allege that the Respondent's zonduct violat-ed Section 8(b)(2) of the Act as well as Section8(b)(l)(A)-the only section of the Act alleged to havebeen violated in the original charge. As such, I find thatthe variance between the initial charge and the amendedcharge is not sufficient to compel the use of the laterdate in the computation of the limitations period.Under the foregoing circumstances, my findings andconclusions with respect to the Respondent's unlawfulconduct are limited to the Respondent's conduct occur-ring on or after July 9, 1979. Although it is true that theRespondent's initial refusal to give effect to Gerow'sMay 1979 resignation was obviously communicated toGerow in Sledge's letter of May 22, 1979, I am satisfiedthat the problem posed by this circumstance is not distin-guishable from a similar problem found in Norfolk Ports-ment required under Sec 302(cK4) of the Act to avoid the otherwisegeneral prohibition in Sec. 302 against payments by an employer to alabor organization which represents the employer's employees.H1 The elementary principles of equity dictate that the Respolndent hada duty to act to avoid unjust enrichment at Gecrow's expense once Gerowceased having a financial obligation to the Respondent. Although theBoard's decision in Shen-Mar Food Products. Inc., 221 NLRB 1329 (1976),would suggest that HLP may not have been privileged to unilaterally dis-continue remitting dues for Gerow to the Respondent, the Respondentwas clearly riot privileged to retain any money Gerow did not owe anddid not desire to pay to the Respondent. There is nothing to prohibit theRespondent and HLP from mutually agreeing to drop an employee fromthe checkoff system.mouth Wholesale Beer Distributors Association, et al., 196NLRB 1150 (1972). There the Board held that the dis-missal of a charge against an employer for allegedly re-pudiating the checkoff provisions of a collective-bargain-ing agreement and failing to remit monthly dues to theappropriate labor organfzation was not required eventhough the initial repudiation occurred more than 6months prior to the filing of the charge as the employer'smonthly failure to deduct dues and duly remit the samewas a separate event which occurred anew each monthright up to the time of the hearing. Accordingly, it wasconcluded that the Board would not be precluded fromfinding the conduct which occurred in the 6-monthperiod prior to the filing of the charge to be violative ofthe Act. See also the remedial relief applied in the in-stance of employee Fuentes in Brotherhood of Railway,Airline and Steamship Clerks, Freight Handlers, Expressand Station Employees, AFL-CIO; and its Local 1905(Yellow Cab Company of Tampa, Inc.), 205 NLRB 890(1973).Here, the Respondent was presented with the opportu-nity each month to advise HLP that Gerow was nolonger a member and, therefore, owed no dues on the re-capitulation sheet which serves as the Respondent'smeans of notifying HLP of the changes the Respondentdesires under the checkoff system. Nevertheless, the Re-spondent chose not to do so. As a consequence of theRespondent's failure to give HLP such notice, HLP hasremitted each month to the Respondent money which itwithheld from Gerow's wages in order to satisfyGerow's dues obligation which ceased effective with hisresignation in May 1979. Notwithstanding the fact thatGerow had no obligation to make payments of any kindto the Respondent after May 22, 1979, the Respondentcontinued to retain the monthly payment it receivedfrom HLP on behalf of Gerow right up to the time ofthe hearing. Accordingly, I find that by engaging in theforegoing conduct on and after July 9, 1979, the Re-spondent violated Section 8(b)(l)(A) and (2) of the Act.V. THE EFFECT OF THE UNFAIR L ABOR PRACTICESUPl'ON COMMERCEThe activities of Respondent set forth in section IV,above, occurring in connection with the operations ofthe Respondent and Houston Lighting and Power Com-pany described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree fow of commerce.CONCLUSIONS OF LAW1. Houston Lighting and Power Company is an em-ployer engaged in commerce within the meaning ofSection 2(2), (6)., and (7) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By virtue of Section 9(a) of the Act the Respondenthas been at all times material herein the exclusive repre-sentative of certain of Houston Lighting and PowerCompany's employees, including Dennis M. Gerow, in493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan appropriate unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employ-ment.4. At no time has the Respodent maintained any provi-sion in its constitution and bylaws which limits the rightof a member of the Respondent to resign from member-ship in the Respondent at will.5. By failing and refusing at all times since July 9,1979, to acknowledge that Dennis M. Gerow was nolonger a member of the Respondent, and by retainingmoneys tendered to it by Houston Lighting and PowerCompany on or after July 9, 1979, on behalf of DennisM. Gerow pursuant to the checkoff provisions of the Re-spondent's collective-bargaining agreement with HoustonLighting and Power Company, the Respondent has en-gaged in, and is continuing to engage in, an unfair laborpractice within the meaning of Section 8(b)(X)A) of theAct.6. By failing and refusing at all times since July 9,1979, to notify Houston Lighting and Power Companythat Dennis M. Gerow was no longer a member of theRespondent and owed no financial obligation to the Re-spondent, the Respondent has engaged in, and is continu-ing to engage in, an unfair labor practice within themeaning of Section 8(b)(2) of the Act.7. The unfair labor practices specified in paragraphs 5and 6, above, affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving concluded that the Respondent has engaged incertain unfair labor practices, it is recommended that itbe ordered to cease and desist therefrom and take certainother affirmative action designed to effectuate the poli-cies of the Act. With respect thereto, it is recommendedthat the Respondent be ordered to notify Houston Light-ing and Power Company that Dennis M. Gerow is nolonger a member of the Respondent and owes no finan-cial obligation to the Respondent cognizable under thecheckoff provisions of the Respondent's collective-bar-gaining agreement with that Company. It is further rec-ommended that the Respondent be ordered to removeDennis M. Gerow's name from its membership rolls andto give appropriate notice of such action to its parentbody and any other intermediate body with which theRespondent is affiliated in the same manner as it normal-ly notifies such organizations. Additionally, it is recom-mended that the Respondent be ordered to make DennisM. Gerow whole for any moneys tendered to it on orafter July 9, 1979, by Houston Lighting and Power Com-pany on behalf of Dennis M. Gerow pursuant to thecheckoff provisions of the Respondent's collective-bar-gaining agreement with that Company together with in-terest thereon in accord with the manner specified inFlorida Steel Corporation, 231 NLRB 651 (1977). Finally,it is recommended that the Respondent be ordered topost the notice attached hereto as the appendix and pro-vide signed copies of said notice for posting at the W. R.Paris facility or distribution by Gerow and to notify theRegional Director of all action it has taken to remedythe unfair labor practices which have occurred in thismatter. 1 6[Recommended Order omitted from publication.]J6 Inasmuch as Houston Lighting and Power Company was not namedas a respondent or a party in interest in this proceeding, it cannot becompelled to post the notice at the W. R. Paris facility where Gerow's isemployed and knowledge of this dispute is likely to be well knownamong employees. In view of this circumstance, and as the Respondent'soffice and meeting hall is a considerable distance from that facility, Ideem it appropriate that provision be made for Gerow to be providedwith signed copies of the notice to distribute among his fellow employeesif Houston Lighting and Power Company is unwilling to post the noticevoluntarily. Otherwise, it is likely that the essential purpose of the noticewill not be accomplished. Nothing herein is intended to privilege any dis-tribution at places or during times not otherwise protected by the Act.494